United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2511
                                   ___________

Antonio Zamarripa,                    *
                                      *
            Appellant,                *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Michael Busalaki, DEA Task Force      * Eastern District of Missouri.
Detective; Detective Unknown Jeffrey; *
Detective Unknown Neal; Detective     *        [UNPUBLISHED]
Unknown Robinson; Detective           *
Unknown Sodoma,                       *
                                      *
            Appellees.                *
                                 ___________

                          Submitted: September 7, 2000

                               Filed: September 25, 2000
                                   ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.

      Federal inmate Antonio Zamarripa appeals the district court’s1 dismissal without
prejudice of his complaint, in which he asserted claims under 42 U.S.C. § 1983, Bivens

      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
v. Six Unknown Named Agents, 403 U.S. 388 (1971), and state law. We affirm. See
8th Cir. R. 47A(a).

      Mr. Zamarripa alleged that the defendant police officers violated his rights under
federal and state law by failing to arrest him when they first discovered criminal activity
was afoot, by thereafter arresting him without probable cause, and by searching a
confidential informant without a warrant. He claimed that his subsequent prosecution
and imprisonment resulted from the officers’ conduct.

       We agree with the district court that Mr. Zamarripa’s conviction forecloses any
section 1983 or Bivens claim for an arrest without probable cause. See Malady v.
Crunk, 902 F.2d 10, 11-12 (8th Cir. 1990). Further, Mr. Zamarripa may not assert the
Fourth Amendment rights of the confidential informant, see United States v. Gomez,
16 F.3d 254, 256 (8th Cir. 1994), and he had no constitutional right to be arrested at
the inception of the criminal investigation, see United States v. Shigemura, 682 F.2d
699, 706 (8th Cir.1982), cert. denied, 459 U.S. 1111 (1983).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-